129 Ga. App. 621 (1973)
200 S.E.2d 506
GLENCO-BELVEDERE ANIMAL HOSPITAL, INC.
v.
WINTERS.
48530.
Court of Appeals of Georgia.
Submitted September 5, 1973.
Decided September 12, 1973.
Richard R. Kirby, for appellant.
Charles H. Hyatt, Robert J. NeSmith, for appellee.
STOLZ, Judge.
An "appearance" card, containing no admissions, denials, or statements of inability to answer for any reason, does not meet the statutory standards for a pleading as set forth in Code Ann. § 81A-112 (b) (Ga. L. 1966, pp. 609, 622; 1967, pp. 226, 231; 1968, pp. 1104, 1106; 1972, pp. 689, 692, 693) and Code Ann. § 81A-108 (b) (Ga. L. 1966, pp. 609, 619; 1967, pp. 226, 230); therefore, the Judge of the State Court of DeKalb County erred in his order ruling that the filing of such an "appearance" card only in this action on an open account, constituted an answer that joined the issues in the case.
Judgment reversed. Eberhardt, P. J., and Pannell, J., concur.